Citation Nr: 1402926	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-45 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to toxic herbicide and ionizing radiation exposure. 

2. Entitlement to service connection for a bilateral ear disorder, to include as due to toxic herbicide and ionizing radiation exposure.  

3. Entitlement to service connection for a respiratory disorder, characterized as asthmatic bronchitis, to include as due to toxic herbicide and ionizing radiation exposure.  

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period prior to December 20, 2011.

6. Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period since December 20, 2011.

7. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to December 20, 2011.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is on appeal from rating decisions in February and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the appeal is currently with the RO in Chicago, Illinois.


FINDINGS OF FACT

1. A respiratory disorder, hypertension and hearing loss in the right ear were not shown in service or for many years thereafter, and are unrelated to active duty service.

2. A bilateral ear disorder and hearing loss in the left ear are not currently shown.  

3. For the period prior to December 20, 2011, the Veteran's PTSD has been characterized by nightmares, flashbacks, avoidance and depression; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.  

4. For the period since December 20, 2011, the Veteran's PTSD has been characterized by limited occupational and social functioning, panic attacks and depression; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name, have not been shown.

5. The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability prior to December 20, 2011.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service, and is not related to service or to toxic herbicide and ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

2. A bilateral ear disorder was not incurred in or aggravated by service, is not related to service or to toxic herbicide and ionizing radiation exposure, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

3. A respiratory disorder, characterized as asthmatic bronchitis, was not incurred in or aggravated by service, and is not related to service or to toxic herbicide and ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

4. Hearing loss in the right ear was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).

5. Hearing loss in the left ear was not incurred in or aggravated by service, and not related to service, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).

6. The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period prior to December 20, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

7. The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period since December 20, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).

8. The criteria for entitlement to TDIU for the period prior to December 20, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must also be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's PTSD and TDIU claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for his service connection claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While the RO determined that some of the Veteran's VA treatment records were unavailable, the Board is satisfied that a diligent effort was made to acquire them.  Further, the Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the Veteran's claims were also obtained in August 2007, December 2011 and August 2013.  38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for a respiratory disorder, bilateral ear disorder and hypertension, which he asserts are due to his active duty service and particularly due to his toxic herbicide and ionizing radiation exposure.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a), which includes sensorineural hearing loss.  Service connection will also be presumed for sensorineural hearing loss if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2013).  On the other hand, hypertension, physical ear disorders and bronchitis are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Ionizing Radiation and Toxic Herbicide Exposure

While the Veteran has periodically asserted that his disorders on appeal are related to toxic herbicide and ionizing radiation exposure, the Board determines that service connection is not warranted for any of the disorders on appeal on these bases.  

Regarding toxic herbicide exposure, a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116 (West 2002 and Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013).  Notably, these were the key compounds found in the tactical herbicides used during the Vietnam War, with "Agent Orange" being the most common.

However, if the evidence establishes that a veteran has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)), service connection will be warranted only for a number of specifically listed disorders set forth in 38 C.F.R. § 3.309(e), to include chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and Type 2 diabetes.

Here, the Veteran's DD-214 record of service indicates that he served in the Republic of Vietnam, and it may be presumed that he was exposed to toxic herbicides during this service.  However, he has not been diagnosed with a disorder that may be presumed related to his herbicide exposure.  Thus, service connection is not warranted for any of the claimed disorders on this basis.  

The evidence also does not indicate that service connection is warranted for any of his claimed disorders due to his claimed exposure to ionizing radiation.  Specifically, service connection may be established based on exposure to ionizing radiation during service in two different ways. Ramey v. Brown, 9 Vet. App. 40 (1996).  

First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites. 38 C.F.R. § 3.309(d)(3) (2013). In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  However, the evidence does not indicate that the Veteran has participated in a radiation-risk activity, nor has he asserted such participation.  Therefore, service connection is not warranted on this basis.  

Service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2013).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2013).

In this case, the Veteran asserts that he was exposed to ionizing radiation from X-ray machines.  However, even if the Board were to presume such exposure did occur, service connection would also not be warranted since there is no indication that he has developed a radiogenic disease.  Significantly, no treating physician has opined that any of the Veteran's disorders are related to such exposure.  Thus, service connection is not warranted on this basis.  

Overall, even if the Board were to presume that the Veteran was exposed to toxic herbicides and ionizing radiation while in service, service connection is not warranted for the disorders on appeal based on such exposure.  Therefore, service connection is not warranted on either basis.  

Hypertension, Respiratory and Ear Disorders

Next, although the Veteran is also not precluded from establishing service connection with proof of actual direct causation, service connection is also not warranted for these disorders on this basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an ear disorder or hypertension while in service.  While these records do indicate an episode of bronchitis in October 1966, there was no follow-up treatment, and his symptoms are presumed to have resolved.  Significantly, the Veteran's separation physical examination in September 1968 fails to document any complaints of or observed symptoms related an ear disorder, respiratory disorder or hypertension.  

In fact, the post-service evidence does not reflect symptoms related to hypertension or a respiratory disorder for many years after the Veteran left active duty service.  Specifically, according to a VA examination in August 2007, he was not diagnosed with hypertension until 1999, and has been on medication since that time.  A respiratory disorder was not observed until March 2002.   The Board emphasizes that this first indication of either of these disorders is approximately 31 years after he left active duty.  Even though service connection for disorders such as these may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that these disorders are related to service.  Indeed, the Veteran has not asserted that either of these disorders has been persistent since service.  

As for the Veteran's complaints of an ear disorder, the evidence of record does not indicate the presence of any current physical ear disorder, nor has he specified what type of ear symptoms he is experiencing.  In view of that evidence, the Board concludes that a diagnosable ear disorder is not clinically shown.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence. Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Despite the fact that the Veteran's hypertension and respiratory disorders were not shown for many years after active duty, service connection may nonetheless be granted when the evidence otherwise establishes a medical nexus between active duty service and current complaints.  However, the Board finds that the weight of the competent evidence does not relate these disorders to active duty.  

Regarding the Veteran's respiratory symptoms, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's treatment history in August 2013.  After a review of the claims file, which included a VA examination in August 2007 where the Veteran acknowledged a 45-year smoking history, the examiner concluded that it was less likely than not that the Veteran's respiratory disorder was related to service.  In providing this opinion, the examiner pointed out that the Veteran's respiratory functioning was normal at the time he both entered and left active duty service.  Based on this, the examiner believed that his symptoms in October 1966 were not chronic.  

The Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  In addition to the VA examiner's opinion and supporting rationale, the Board notes that the Veteran himself acknowledged that he did not experience respiratory symptoms until 2002.  

As for the Veteran's hypertension, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed lumbar spine disability to active duty, despite his contentions to the contrary.  None of the competent evidence of record indicates a relationship between the claimed disability and active duty, nor has any treating professional indicated such a relationship.  Therefore, the clinical evidence does not indicate that either disorder is related to active duty service.  

Hearing Loss

The Veteran has also claimed entitlement to service connection for bilateral hearing loss.  Impaired hearing is characterized as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  Moreover, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). This is done by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz.

Based on the audiological evidence of record, service connection is also not warranted for sensorineural hearing loss.  As an initial matter, the service treatment records do not reflect that the Veteran underwent a noticeable shift in tonal thresholds between the time he entered and left active duty.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Specifically, at his entry physical examination in December 1965, his tonal thresholds, in decibels (with the corrected values in parenthesis), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
NT
5 (10)
LEFT
15 (30)
0 (10)
5 (15)
NT
5 (10)

At the time of his separation physical examination in August 1969, his tonal thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
NT
10
LEFT
10
0
0
NT
5

As can be seen, the Veteran's tonal thresholds were actually better at many frequencies when he left active duty service.  Therefore, a noticeable worsening in hearing acuity has not been shown in service.  

Next, the first indication of hearing loss of any sort was clinically identified until the time the Veteran underwent a VA examination in August 2007.  On that occasion, he complained that it was "hard to hear," and he attributed his symptoms to his active duty service, which included use of grenades, artillery and explosions during combat.  Audiometric testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
45
LEFT
5
10
10
20
30

Speech recognition scores were 96 and 94 percent in the right and left ears, respectively.  Based on these results, impaired hearing for VA purposes has been not been shown in the left ear.  Moreover, while impaired hearing has is currently established in the right ear, the Board notes that this initial diagnosis of hearing loss is approximately 39 years after he left active duty.  Therefore, continuous symptoms of hearing loss in the right ear is not shown based on the clinical evidence and, as it is not currently shown, there is no basis for service connection for left ear.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's statements regarding his hearing loss symptoms.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person, but is not competent diagnose hearing loss for VA purposes, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature." Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, he has not asserted that his hearing loss symptoms have been persistent since service.  Instead, he has merely stated his belief that his current symptoms are related to service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in August 2007, and provided an addendum opinion in October 2007.  During the August 2007 examination, the Veteran stated that he has difficulty hearing, but did not state how long these symptoms were present.  

As noted above, an audiometric examination indicated impaired hearing for VA purposes in the right ear only.  Moreover, the examiner opined that it was less likely than not that this hearing loss was related to his active duty service.  In providing this opinion, the examiner reflected that, despite his exposure to acoustic trauma in service (which the Board concedes), his audiograms at both entry and release from active duty did not indicate any shift in tonal thresholds.  

The Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss to his active service. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sensorineural hearing loss.  See Jandreau, 492 F.3d at 1377, n.4. Because hearing loss is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has disagreed with a February 2008 rating decision, which granted service connection for an acquired psychiatric disorder, diagnosed as PTSD, with a 30 percent disability rating.  Pursuant to an October 2013 rating decision, the Veteran disability rating was increased rated at 50 percent for the period prior to December 20, 2011, and 70 percent for the period since that time.  Although this rating decision represents an increase in benefits, he was not granted the maximum rating allowable, and the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) Corchado v. Derwinski, 1 Vet. App. 160 (1991)

Ratings for PTSD are assigned under the general rating criteria set forth in 38 C.F.R. § 4.130 (2013).  Thus, in order to be entitled to the next-higher 70 percent rating for the period prior to December 20, 2011, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2013).

After a review of the pertinent evidence, the Board determines that a rating in excess of 50 percent is not warranted for this period on appeal. As an initial matter, the evidence does not indicate the existence of physical manifestations such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment or any other similar types of symptoms.

For example, at a VA examination in August 2007, the Veteran stated that his problems have been characterized by symptoms such as nervousness, inability to focus and "daydreaming."  The frequency of these symptoms changed on a day-do-day basis.  Upon examination, appeared groomed and cooperative.  He was initially affable, although his mood changed when discussing Vietnam.  His affect was appropriate, his thought processes were logical and his memory was grossly intact.  He was oriented in all spheres, and no delusions or hallucinations were reported.  

Next, at a mental health consultation in June 2008, he characterized himself as depressed, although much of this may have been due to non-military experiences.  Upon examination, he appeared normal, alert and cooperative.  He was fully oriented, and his attention and concentration were intact.  His affect and speech were both normal, and his thought processes were logical and sequential.  He also denied any suicidal ideation.  A similar psychiatric picture was observed one month later in July 2008.  In fact, on that occasion, his symptoms were observed to be improving.  

At a mental health evaluation in March 2009, the Veteran stated that he tends to be isolative, but still believed that he was "better than off than most."  He described his moods as "OK" and denied any suicidal or homicidal ideation.  Upon examination, he appeared alert, cooperative and pleasant.  His mood was "down," but his affect was broad in range.  His speech was normal in rate and tone, and there was no evidence of a thought disorder.  

Based on this evidence, the Board is able to determine that symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) and impaired judgment or impaired abstract thinking are substantially absent.  Moreover, to the extent that he experiences any disturbances in mood and motivation, such symptoms are not so substantial as to warrant a rating in excess of 50 percent.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, the Veteran has not shown other indications of such social and occupational impairment.  For example, at his VA examination in August 2007, he stated that he was uncomfortable in crowds, but he is still apparently able to go out regularly to stores and restaurants.  Moreover, he indicated that he has been with his current girlfriend for approximately 10 years, and he feels close to her.  At this time, he was running a small repair business.  At a mental health consultation in June 2008, he stated that he has been in a 20-year relationship and has one son, with whom he apparently keeps in contact.  

In October 2008, the Veteran stated that the use of Prozac had improved his mood.  He stated that his pleasure in activities was returning, and that he felt "more hopeful about his circumstances." He also indicated that he lived with his girlfriend and her two children.  At a March 2009 evaluation, he indicated that he continued to live with his girlfriend and her children, whom he drove to school every day.  In August 2009, he stated that he tends to be isolated, but felt that he was "better off than most."  

Overall, the Board acknowledges that the Veteran does have some social impairment.  However, despite this level of impairment, he appears able to function at least to an adequate degree.  Significantly, he appears to have a good and steady relationship with his girlfriend and her children.  Such social functioning weighs against a finding that his social functioning is so impaired as to warrant a rating in excess of 50 percent.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). For example, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships, while GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).   

In this case, the Veteran's GAF scores varied somewhat significantly.  For example, in June 2008, his GAF was estimated in the 51-60 range.  However, it was generally in a range of 70 to 80 during all other mental health evaluations.  After a review of the evidence, the Board determines that the Veteran's symptoms are closer to the 71-80 range than they are to the 51-60 range.  However, even if his symptoms were to be characterized as "moderate," as is characterized by a GAF score of 51-60, this would still not likely warrant a rating in excess of 50 percent without some additional and unusual circumstances, which have not been shown here.  

In conclusion, the Board determines that the Veteran has displayed some occupational and social impairment.  However, deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships have substantially not been shown.  Therefore, a rating in excess of 50 percent is not warranted prior to December 20, 2011.  

The Board next considers whether a rating in excess of 70 percent is warranted for the period since December 20, 2011.  In order to be assigned the next-higher 100 percent disability rating for PTSD, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2013).

Based on the evidence of record, a rating in excess of 70 percent is not warranted since December 20, 2011.  As an initial matter, the evidence does not indicate the existence of physical manifestations such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, or neglect of personal appearance and hygiene. 

Specifically, the Veteran underwent a VA examination in December 2011 that was specifically directed toward these symptoms.  On that occasion, the Veteran complained of recurring nightmares and some flashbacks.  Upon examination, he appeared depressed with "near-continuous panic or depression."  However, his memory impairment was mild, and other symptoms such as unusual speech patterns, difficulty in understanding complex commands, impaired judgment and gross impairment of thought processes were specifically not observed.  Moreover, there were no indications of spatial disorientation, delusions or hallucinations, grossly inappropriate behavior or a neglect of personal hygiene.  Significantly, although some symptoms were observed, such as disturbances in mood or motivation and a difficulty to adapt to stressful circumstances, they were not to the severity to warrant a rating in excess of 70 percent.

Thus, when considering the Veteran's observed symptoms in their entirety, most particularly at his VA examination, the evidence does not indicate that the presence of objective PTSD-related symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name, or any other similar symptoms to the point where a rating in excess of 70 percent would be warranted.  

The Board also concludes that the evidence also does not include other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  Specifically, at his VA examination in December 2011, the Veteran stated that he had been divorced for many years, but still maintained some sort of relationship with family members, as he regularly transported his grandchildren to school.  While the VA examiner stated that the Veteran had some occupational and social impairment, the examiner did not indicate that such impairment was total.  

With regard to GAF scores, the Board notes that the Veteran's GAF score at his VA examination in December 2011 was 45, which is considerably lower than it was previously.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  It should be pointed point out that GAF scores are not dispositive, given the fact that different evaluating psychiatrists may apply the GAF scale differently.  Rather, the claim must be considered based on the totality of the totality of the evidence. See Mauerhan, 16 Vet. App. at 436.  In this case, the Board finds that the assigned GAF score is worse than the symptoms the Veteran displayed.  In actuality, the totality of the evidence indicates that the Veteran's symptoms are best classified in a GAF range of 51-60, which reflects "moderate" rather than "serious."

Overall, the Board finds that the Veteran's impairment is somewhat significant, and certainly worse than it had been in evaluations prior to 2011.  However, the evidence does not indicate that it is so severe to say that it is "total" in nature.  Significantly, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name, have not been shown.
 
In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, relevant diagnostic code and general rating formula addresses both objective symptoms and social and occupational impairment. Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis. See also Mittleider v. West, 11 Vet. App. 181 (1998). As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating is not warranted for the Veteran's PTSD for either period on appeal.  As such, the appeal is denied.

TDIU

Total disability is considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2013). A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b) (2013).

In this case, the Veteran is already in receipt of TDIU for the period since December 20, 2011, and the only period on appeal for consideration is prior to this date.  Prior to December 20, 2011, he was service-connected for only for PTSD with a 50 percent disability rating.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, he indicated in August 2007 that he worked as a bus driver until June 2006, but was unable to continue due to his PTSD.  Nevertheless, after a review of the competent evidence, the Board determines that he is not unemployable due to his service-connected disability.

Specifically, at his VA examination in August 2007, the Veteran stated that the reason he stopped driving a bus was because "the responsibility became too much for him."  However, he did not indicate that he was unable to work at all.  In fact, he stated on this occasion that he had a small business "repairing pipes."  Significantly, while the VA examiner observed some PTSD symptoms, the examiner also stated that he "did not find evidence that [PTSD] symptomatology precludes employment."  

Moreover, despite the Veteran's training, he has routinely shown the ability to manage issues as they arise, despite his PTSD.  For example, at a June 2008 mental health consultation, he stated that his son and brother were helping fix his family home.  He also participates in raising two young grandchildren, as well as tending to his deceased son's estate.  

In conclusion, the evaluating physician determined that the Veteran's disabilities resulted in "some limitations" in his ability to perform work.  However, his limitations did not preclude him from engaging in employment the type of which he has occupational experience.  

As was the case above, the Board has also considered the Veteran's statements regarding his service-connected disability.  The Board reiterates that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify whether his symptoms render him unemployable under VA regulations.

On the other hand, such competent evidence concerning the effect of the Veteran's service-connected disability on his employability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied










( CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension, to include as due to toxic herbicide and ionizing radiation exposure, is denied. 

Service connection for a bilateral ear disorder, to include as due to toxic herbicide and ionizing radiation exposure, is denied.  

Service connection for a respiratory disorder, characterized as asthmatic bronchitis, to include as due to toxic herbicide and ionizing radiation exposure, is denied.  

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period prior to December 20, 2011, is denied.

An initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period since December 20, 2011, is denied.

Entitlement to TDIU for the period prior to December 20, 2011, is denied.  




______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


